Citation Nr: 1634406	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating of the Veteran's lumbosacral strain, degenerative disc disease, intervertebral disc disease, from 40 percent disabling to 20 percent disabling, from December 1, 2010 to July 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter is now handled by the RO in St. Petersburg, Florida.

The Veteran's requested hearing was conducted in June 2016 by the undersigned.  A transcript is associated with the claims file.

The rating for the lumbar spine disability was restored to 40 percent, effective July 1, 2015.  See August 2015 rating decision.  The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As such, the claim currently on appeal is limited to whether the reduction was proper for the time period from December 1, 2010 to July 1, 2015.

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The evidence used to reduce the rating for the lumbar spine disability from 40 to 20 percent did not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.



CONCLUSION OF LAW

The reduction in the rating assigned for the service-connected lumbar spine disability, from 40 percent to 20 percent, effective December 1, 2010, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1984 rating decision granted the Veteran service connection for lumbosacral strain, rated 10 percent, effective March 1984, under Diagnostic Code 5295.  In a May 1995 rating decision, the Veteran was granted an increased rating of 20 percent, effective January 1995.  In a February 2008 rating decision, his rating was increased to 40 percent, effective October 2006.  The Veteran was afforded a VA examination in April 2010.  Based on the evidence of record, the Veteran's rating was reduced to 20 percent, effective December 1, 2010.  See May 2010 and September 2010 rating decisions.  

For disability ratings that have been in place less than five years, 38 C.F.R. § 3.344(c) contemplates that these disabilities have not become stabilized and are likely to improve.  Thus, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

At the time the AOJ reduced the rating for the Veteran's lumbar spine disability, effective December 1, 2010, his 40 percent rating had been continuously in effect since October 3, 2006, a period of less than five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b), regarding evidentiary requirements for disability rating in effect for a period of five years or more, are not applicable. 

Nonetheless, 38 C.F.R. §§ 4.2 and 4.10, taken together, mandate that in any rating reduction, irrespective of the time that the disability rating has been in effect, it must not only be determined that an improvement in a disability has actually occurred, "but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); cf. 38 C.F.R. § 4.10.

In considering the propriety of a reduction, the Board must focus on the evidence available to the AOJ at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Brown (Kevin), supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5243.  The schedular criterion for the rating of spine disabilities evaluates Diagnostic Code 5243 either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
 
Under the General Rating Formula, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

In the instant case, the Veteran was assigned a 40 percent disability rating based on the results of a January 2008 VA examination.  The Veteran had forward flexion of 60 degrees with severe pain, which made him stop the maneuver.  Extension was 15 degrees, with severe pain.  Right lateral flexion was 30 degrees with no limitation, and left lateral flexion was 30 degrees with no limitation.  Repeated range of motion did not produce any pain or limitation due to incoordination or lack of endurance.  Straight leg raising test was negative.  Motor strength was 5/5.  There was no decrease in sensation to pinprick examination.  The Veteran complained of constant, sharp pain in his back.

The Veteran was afforded a VA examination in April 2010.  He indicated he suffered from very severe flare-ups, during which he experienced increased pain for several days, approximately once a week.  Flexion was to 70 degrees, 60 degrees after repetition, and he experienced a loss of 15 degrees after multiple repetitions.  Extension was to 25 degrees, 20 degrees after repetition, and a loss of 5 degrees after multiple repetitions.  The Veteran's left and right lateral flexion and left and right lateral rotation were limited to 20 degrees after repetition.  It was noted that the Veteran's flexion was the most limited after repetitive use, due to pain.  The Veteran was noted to have IVDS, but had no incapacitating episodes.  The examiner stated the Veteran was not able to lift over 20 pounds or carry over 20 pounds, and he was not to do any repetitive bending, stooping or going up or down steps.

The Veteran submitted a statement in May 2010, indicating that he experienced severe back pain and was no longer able to do hobbies such as golfing or bowling.  He also asserted that he experienced pain on walking.

Contemporaneous treatment records additionally describe the severity of the Veteran's lumbar spine.  The Veteran was unable to complete forward flexion or extension at a September 2012 VA examination, due to pain.  Additionally, a July 2015 VA examination reported that the Veteran's forward flexion was limited to 30 and extension was limited to 20 degrees, due to pain.  After repetitions, the Veteran flexion was further limited to 25 degrees, and extension was limited to 10 degrees.  

Of particular importance, the Veteran was granted a restoration of his 40 percent rating, effective July 2015, in an August 2015 rating decision.

While the April 2010 examination did not explicitly document limitation of forward flexion that would warrant a 40 percent rating; it did show a similar range of motion to that shown on the January 2008 examination, which served as the basis for the 40 percent rating.  The initial grant of that rating was apparently based on the severe pain and functional impairment reported by the Veteran; and these reports persisted on the April 2010 examination.

Based on the foregoing, the Board finds that the evidence did not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Significantly, the evidence indicates that the lumbar spine disability continued to have significant effects on his life, and that he continued at a substantially similar level of severity from December 2010 to July 2015.  Because improvement was not shown, the rating reduction was not proper; and the 40 percent rating is restored as though the reduction had not occurred. 


ORDER

The rating reduction from 40 percent to 20 percent disabling, from December 1, 2010 to July 1, 2015, for lumbosacral strain, degenerative disc disease, intervertebral disc disease, was not proper; therefore, the 40 percent rating is restored, effective December 1, 2010.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


